                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
PAUL ALLEN ADAMS,

                          Plaintiff,
      v.                                            Case No. 17-cv-699-pp

RANDALL R. HEPP, et al.,

                        Defendants.
______________________________________________________________________________

ORDER DENYING PLAINTIFF’S MOTION TO CHANGE VENUE (DKT. NO. 49)
______________________________________________________________________________

      On August 27, 2018, the court issued an order, allowing the plaintiff to

proceed against defendants Larson, Truen, Hepp, Whitman, Floeter, Frank,

Henrich, DeBrees and Dawn P. on claims that they were deliberately indifferent

to his serious medical needs, in violation of the Eighth Amendment. Dkt. No.

48.

      Three days later, the court received from the plaintiff a motion asking the

court to transfer this case to the Western District of Wisconsin. Dkt. No. 49. He

explains that he now is in custody at Jackson Correctional Institution, in the

Western District of Wisconsin, and that one or more of the defendants are in

the Western District. Id. at 1. The plaintiff also explains that he plans to file a

complaint against Jackson officials because they are allegedly refusing to treat

his well-documented medical issues. Id. at 1-2. The plaintiff alleges that he is

suffering from hypoglycemic crashes, constipation, sleep deprivation, and

bloody and painful bowel movements. Id. at 2. He also asserts that he is

receiving less food than general population inmates and has lost twenty

                                          1
pounds in three weeks. Id. He states that Jackson officials are accusing him of

faking his symptoms and telling him that previous diagnoses by other health

officials were wrong. Id.

      The plaintiff has raised two different issues in his motion. First, he

indicates that he wants the court to transfer this case, against these

defendants (all of whom were employed at the Fox Lake Correctional Center), to

the federal court for the Western District of Wisconsin. The Fox Lake

Correctional Center, however, is in Dodge County, which is in the Eastern

District of Wisconsin. See http://www.wied.uscourts.gov/counties-served-

division. Under 28 U.S.C. §1391(b), a plaintiff may bring a civil case in—

      (1) a judicial district in which any defendant resides, if all
          defendants are residents of the state in which the district is
          located;

      (2) a judicial district in which a substantial part of the events or
          omissions giving rise to the claim occurred . . . ; or

      (3) if there is no district in which an action may otherwise be
          brought as provided in this section, any judicial district in
          which any defendant is subject to the court’s personal
          jurisdiction with respect to such action.

      The events the plaintiff described in his complaint in this case

took place at Fox Lake, in the Eastern District. While the plaintiff

states in his motion that “one or more” of the defendants in this case

“are in the Western District now,” he does not identify those

defendants, or say what makes him believe that they now are in the

Western District. Given that the events that gave rise to this case took

place in the Eastern District, and that at least some, if not most, of the


                                        2
defendants are located in the Eastern District, venue for this case is

proper in the Eastern District.

      Second, the plaintiff says that he wants to file a second complaint,

alleging that staff at Jackson are violating his civil rights. The plaintiff has the

right to file suit against people at Jackson if he has facts to show that they are

violating his rights, but as he appears to realize, under Fed. R. Civ. P. 18 and

20, he can’t sue those defendants in this case. Because Jackson is located in

the Western District, and because the staff there likely live in the Western

District, he should sue for any events that took place at Jackson in the

Western District. The fact that he wants to do that, however, is not a basis for

transferring venue for this case. The court understands why the plaintiff may

prefer to litigate both cases in the same district, but that preference is not

sufficient grounds for the court to grant his motion.

      The court DENIES the plaintiff’s motion to change venue. Dkt. No. 49.

      Dated in Milwaukee, Wisconsin, this 2nd day of October, 2018.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge




                                          3
